DETAILED ACTION
	Claims 1-10 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The claim term “biosensing membrane” is understood to encompass a cross-linked oxidoreductase (e.g. electrochemically activated and modified oxidoreductase) formed on the surface of any generic electrode since at least claim 7 is interpreted as stating that performing cross-linking of an oxidoreductase and coating on an electrode surface forms a biosensing membrane.  

Claim Objections
Claims 3-6 are objected to because of the following informalities:  
Claim 5 recites “wherein the oxidoreductase is modified for twice using the ruthenium complex . . . or the osmium complex.” The preceding appears to be grammatically incorrect. It is recommended, for example, that the claim be amended to recite “performing a second modification by uniformly mixing the modified oxidoreductase with the ruthenium complex . . . or the osmium complex in a buffer solution and adding carbodiimide and N-hydroxysuccinimide.”
Claims 3-6 recite multiple instances of osmium or ruthenium complexes having “free amino or carboxyl groups.”  However, each of the specific complexes recited in claim 6 has exactly one free amino or carboxylic acid group.  As such, it is understood that groups in the plural as recited in claims 3-6 is intended to include the singular.  Regardless, the claims should be amended to recite “group” in the singular.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “performing a cross-linking treatment using a chemical cross-linking agent.”  However, claim 1 does not specify what is subject to a cross-linking treatment.  That is, a cross-linking treatment implies one or more chemical entities (that may be proteins) are treated with glutaraldehyde or polyethylene glycol diglycidy ether (as recited later in claim 1).  However, in the absence of an indication of what chemical entity is being subject to cross-linking, what acts that constitute infringement are unclear.  For example, it is not clear if 1) performing a cross-linking of any material that can be used in a biosensing membrane (e.g. a polymer) without involvement of the recited oxidoreductase satisfies “performing a cross-linking treatment,” or 2) if the cross-linking treatment must only be performed on a composition including the recited oxidoreductase.  Further, in claim 1 it is unclear what material is “coated on a surface of an electrode.”  “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II).  Here, it is unclear as to what material is subject to a cross-linking treatment and what material is coated on a surface of an electrode such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.” This rejection can be overcome by incorporating at least some of the features of claim 7 into claim 1.
Claim 4 recites the limitation "the dialysis" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  “[T]he dialysis has no literal antecedent basis in any of claims 1-4.  Further, there is not recitation of any prior claim terms that may provide a reasonable inherent antecedent basis for “the dialysis.” “[L]ack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e). Here, it is unclear as to what element “the dialysis” refers wherein the claims contain no earlier recitation or limitation of a dialysis.
Claim 5 recites the limitation "the molecular weight cutoff in the preliminary modification" in lines 3-4 and the limitation “the molecular weight cutoff in the secondary modification.”  There is insufficient antecedent basis for these limitations in the claim.  Both recitations of “the molecular weight cutoff” and the separate recitation of “the preliminary modification” and “the secondary modification” lack adequate antecedent basis. None of these terms have literal earlier antecedent basis in the claims since there is no earlier recitation of a molecular weight cutoff, a preliminary modification and/or a secondary modification.  Prior recitation of “a dialysis bag” in claim 4 cannot be considered to provide inherent antecedent basis for any recitation of “the molecular weight cutoff” since 1) molecular weight cutoff is recited in connection to primary and secondary modifications and not specifically a dialysis bag, and 2) claim 4 recites a singular dialysis bag that cannot provide inherent antecedent basis for two separate and different recitations of “the molecular weight cutoff.”  Regarding recitation of “the preliminary modification” and “the secondary modification,” claim 5 prior recites “the oxidoreductase is modified for twice.” However, a modification performed “first” cannot be necessarily and inherently be considered “primary” and a modification performed “second” cannot necessarily and inherently be considered “secondary” since the terms “primary” and “secondary” are subjective terms that have not been previously defined.  As such, “the preliminary modification” and “the secondary modification” cannot be considered to have adequate inherent antecedent basis in the claims.  As such, it is unclear as to what claim elements are referenced by recitation of either instance of “the molecular weight cutoff,” “the preliminary modification” and “the secondary modification.”
Claim 8 contains the trademark/trade name Nafion®, registration number 0976183.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name, Nafion®, is used to identify/describe the chemical or molecular identity of a particular material actively applied to the surface of the recited biosensing membrane and, accordingly, the identification/description is indefinite.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
MPEP 608.01(m)(III) provides the following guidance: 
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:

(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.
The fact that the independent and dependent claims are in different statutory classes does not, in itself, render the latter improper. Thus, if claim 1 recites a specific product, a claim for the method of making the product of claim 1 in a particular manner would be a proper dependent claim since it further specifies limitations relating to the method of making the product of claim 1. Similarly, if claim 1 recites a method of making a product, a claim for a product made by the method of claim 1 could be a proper dependent claim. On the other hand, if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim.

Claims 9 and 10 reciting a product depending from a method claim (claim 1) such that claims 9 and 10 recite a product by process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I).
The method of claim 1 and therefore any biosensing membrane made by the method of claim 1 does not require any minimum degree of electrochemically activating of an oxidoreductase.  Claim 1 is interpreted as reciting that the steps of “electrochemically activating and modifying an oxidoreductase, then performing cross-linking treatment using a chemical cross-ling agent, and then coating” be formed in that order due to recitation of “then” in claim 1 establishing an order for the recited steps.  However, an embodiment of claims 9 and 10 can be formed by cross-linking and coating the oxidoreductase followed by electrochemically activating and modifying the oxidoreductase after performance of the cross-linking and coating steps. Claims 1, 9 and 10 do not require any specific degree or quality of electrochemically activating and modifying such that a biosensing membrane (and sensor comprising) formed using any order of the steps recited in claim 1 are apparent embodiments of claims 9 and 10 wherein claims 9 and 10 includes products made by processes different from claim 1.
For these reasons, claim 1 recites a method of making a specified product and claims 9 and 10 claim the product of claim 1 that can be made by a method other than the method of claim 1 as to not include all of the limitations of claim 1, which makes claims 9 and 10 improperly dependent based upon the guidance of MPEP 608.01(m)(III) highlighted above.  Stated in other words, claims 9 and 10 do not require the method steps of independent claim 1 to be performed in the order recited in claim 1 such that claims 9 and 10 omits elements and limitations required by independent claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3, 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. 2006/0025593 A1) further in view of and Sasso et al. (Electropolymerized 1,2-Diaminobenzene as a Means To Prevent Interferences and Fouling and To Stabilize Immobilized Enzyme in Electrochemical Biosensors, Anal. Chem. 62 (1990): 1111-17) and Ward et al. (U.S. 2016/0354542 A1) as evidenced by Heidler et al. (Electrochemical Platinization of Reticulated Vitreous Carbon Electrodes To Increase Biosensor Response, Anal. Chem. 62 (1990): 1106-10).
 “This application relates generally to biosensors.” Xie et al., para. [0001].
“In accordance with the present invention, Applicants have successfully devised novel approaches in biosensors for detecting an analyte in a sample. The novel approaches are based on synthesis of novel oxidation reduction mediators that can lose or gain electrons under various experimental conditions. It is believed that such redox mediators act as electron relay groups that enable non-diffusion-mediated electron transfer from other oxidation reduction molecules such as, for example, oxidoreductases.” Xie et al., para. [0005].
“In accordance with the present invention, Applicants have devised novel biosensors and methods for detecting an analyte in a sample. The present invention is based on the synthesis of novel oxidation reduction mediators that can lose or gain electrons under various experimental conditions. Without being held to a particular theory, it is believed that such redox mediators act as electron relay groups that enable non-diffusion-mediated electron transfer from other oxidation reduction molecules such as, for example, oxidoreductases.” Xie et al., para. [0017].
“In accordance with the present invention, Applicants have successfully devised novel approaches in biosensors for detecting an analyte in a sample. The novel approaches are based on synthesis of novel oxidation reduction mediators that can lose or gain electrons under various experimental conditions. It is believed that such redox mediators act as electron relay groups that enable non-diffusion-mediated electron transfer from other oxidation reduction molecules such as, for example, oxidoreductases.” Xie et al., para. [0005].
“In further embodiments, the present invention provides an electrochemical tag comprising a redox biomolecule bonded to a transition metal compound of formula I wherein Z, L, M, R, R′, X and m are as described above. In a preferred embodiment, M is osmium and L is 3-aminopropylimidazole. Preferably, the transition metal compound is covalently attached to the redox biomolecule, which preferably comprises glucose oxidase.” Xie et al., para. [0008].
In a preferred embodiment, the transition metal compound comprises a cation with a formal +3 charge having the structure:

    PNG
    media_image1.png
    271
    467
    media_image1.png
    Greyscale
Xie et al., para. [0025].
The above compound is Os(bpy)2(3-aminopropyl imidazole)Cl having a free amino group as directly recited in claim 6.
“In further embodiments, the present invention provides methods of covalently attaching the transition metal compound to a redox biomolecule to form the electrochemical tag. In a preferred embodiment, the transition metal compound is attached to the redox biomolecule by carbodiimide coupling using, for example, 1-ethyl-3-(3-(dimethylamino)propyl)carbodiimide hydrochloride (EDC) and N-hydroxysulfosuccinimide (NHS), which are known to those skilled in the art. Without being bound by theory, carbodiimide catalyzes the formation of amide bonds between carboxylic acids or phosphates and amines by activating carboxyl or phosphate to form an O-urea derivative. This derivative can react readily with nucleophiles. The reagent can be used to make ether links from alcohol groups and ester links from acid and alcohols or phenols and peptide bonds from acid and amines. Carbodiimide is often used in the synthesis of peptides as the water-soluble derivative EDC or as the organic soluble derivative, N,N′-dicyclohexyl-carbodiimide (DCC). NHS is often used to assist the carbodiimide coupling in the presence of EDC. The reaction can include formation of the intermediate active ester (the product of condensation of the carboxylic group and N-hydroxysuccinimide) that further reacts with the amine function to yield finally the amide bond.” Xie et al., para. [0029].
“Glucose oxidase-avidin D conjugate (GOx-A) (131 units/mg of solid) was purchased from Vector Laboratories (San Diego, Calif.). Glucose oxidase (GOx, EC 1.1.3.4, type X-S, from Aspergillus niger, 213 units/mg of solid) was purchased from Sigma-Aldrich (St. Louis, Mo.). 1-ethyl-3-(3-(dimethylamino)propyl)carbodiimide hydrochloride (EDC), N-hydroxysulfosuccinimide (Sulfo-NHS) and dialysis kits (MWCO 10,000) were obtained from Pierce.” Xie et al., para. [0064].
“To 4.5 ml of 1.0 mM Os(bpy)2(3-aminopropylimidazole)Cl and 1.0 μM avidin-conjugated glucose oxidase (GOx-A) in DI water, is added 1-ethyl-3-(3-dimethylaminopropyl)-carbodiimide (EDC) and N-hydroxysuccinimide (NHS), yielding final concentrations of 4.0 mM EDC and 1.6 mM sulfo-NHS. The mixture is stirred for 2 h at room temperature. The solution is then purified by dialysis against PBS buffer for 24 h. In a control experiment, same amount of GOx-A is mixed with Os complex without adding coupling agent.” Xie et al., para. [0066].
“To determine whether enzyme [glucose oxidase, GOx] is still biologically active after the covalent modification, one drop of the modified enzyme solution is applied to a screen-printed carbon electrode. After 5-10 min adsorption, the electrode is thoroughly rinsed with PBS buffer.” Xie et al., para. [0072].
The above is a direct teaching of a method for preparing a biosensing membrane by electrochemically activating and modifying an oxidoreductase and then coating the modified oxidoreductase being glucose oxidase on a surface of an electrode thereby forming a biosensing membrane, wherein the oxidoreductase is electrochemically activated and modified using an osmium complex having free amino groups such complex being Os(bpy)2(3-aminopropyl imidazole)Cl.  More specifically, glucose oxidase is mixed with Os(bpy)2(3-aminopropyl imidazole)Cl.
However, Xie et al. do not directly teach performing a cross-linking treatment using a chemical cross-linking agent that is glutaraldehyde or polyethylene glycol diglycidyl ether.
As indicated in para. [0072], the modified glucose oxidase covalently coupled to Os(bpy)2(3-aminopropylimidazole)Cl is to be deposited on the surface of an electrode for use as a biosensor.  As taught in claims 69, 80 and 81 of Xie et al., Xie et al. envision the modified glucose oxidase associates with an electrode surface by a biotin and avadin pair.  However, other methods of depositing or associating a glucose oxidase or other enzyme on a surface of an electrode for use as a biosensor are known in the prior art.
Sasso et al., abstract, teach a “platinized, reticulated vitreous carbon (RVC) electrode, Immobilized with glucose oxidase and electropolymerized with 1,2-dlamlnobenzene, Is used In the construction of a sensor for the determination of glucose in human serum. . . Thermal studies were done on Immobilized enzyme electrodes using carbodiimide as a covalent linking agent or glutaraldehyde as a cross-linking agent.”  “Intermolecular cross-linking involves immobilizing the enzyme with a bifunctional reagent such as glutaraldehyde. This involves a multipoint attachment of the enzyme to a support, thus making the protein much more resistant to unfolding and, hence, more thermally stable.” Sasso et al., page 1112, left column.  
“The glutaraldehyde attachment scheme was more successful in immobilizing the glucose oxidase as compared with the carbodiimide scheme used in previous work.” “For the glutaraldehyde attachment scheme, GOX (0.3000 g) was dissolved in 12.5% glutaraldehyde (50 mL) and diluted with 0.1 M, pH 6.5, phosphate buffer. [That is, glucose oxidase (GOX) and glutaraldehyde are dissolved which necessary forms a uniform mixture or mixing.] The Plexiglas cartridges were attached to the peristaltic pump, and the solution was circulated (0.8 mL/min flow rate) for 3 h. The cartridges were then allowed to remain in the quiescent solution for 0.5 h. They were then rinsed with cold (4 °C) phosphate buffer (0.1 M, pH 6.5) and stored overnight in buffer before use. Once immobilized with glucose oxidase, the electrodes were electropolymerized with a solution of 1,2-diaminobenzene (3 mM) in 0.1 M, pH 6.5, potassium phosphate buffer.” 
Sasso et al. cites Heidler et al. (reference 45 of Sasso et al.) regarding fabrication of RVC (reticulated vitreous carbon) electrodes.  As evidenced by Heidler et al. “The Plexiglas cartridges containing the RVC electrodes were then connected to a four-channel peristaltic pump for the immobilization procedure.” Heidler et al., page 1107, right col. As such, teachings in Sasso et al. regarding plexiglass cartridges is a reference to cartridges containing RVC electrodes.
The above is considered to be a teaching of performing a cross-linking treatment using a chemical cross-linking agent by uniformly mixing a glucose oxidase with glutaraldehyde cross-linking agent in a buffer solution, reacting from 0.5-5 hours and coating on a surface of an electrode thereby forming a biosensing membrane as shown in Fig. 8 of Sasso et al. It is noted that the procedure described by Sasso et al. occurs over the course of a 3.5 hour time period.
Further, Ward et al., abstract, teach: “This disclosure teaches the concept, and method of creating, a dual use device intended for persons who take insulin. In one embodiment, the novel device is an insulin delivery cannula, the outer wall of which contains electrodes, chemical compounds and electrical interconnects that allow continuous glucose sensing and delivery of data to a remote device. Heretofore, the main problem in attempting to sense glucose at the site of insulin delivery has been the high current resulting from oxidation by the sensor of the preservatives in the insulin formulations.”  Ward et al., abstract, further relates to obtaining a glucose signal (from an electrode with glucose oxidase) by employing an osmium-ligand-polymer complex or a size exclusion filter.  In Example 2 of Ward et al., “No redox mediator is used. Glucose oxidase is applied along with a protein extender, bovine serum albumin. Glutaraldehyde crosslinker is used to link the amine groups of glucose oxidase and albumin and the weight ratio of glucose oxidase:albumin:liquid glutaraldehyde is between ranging from 6:4:5 and 6:4:1. The mixture applied to the Pt electrode is dried for at least 10 min at 40° C. Additional layers can be deposited to increase sensitivity to glucose.” Ward et al., para. [0105]. Example 1 of Ward et al. discusses “Place the holder upright within a glutaraldehyde vapor chamber (25% glutaraldehyde) for 30 minutes, then let cure for 30 min at room temperature.” Ward et al., para. [0091].  It is understood that any mixture taught by Ward et al. is a uniform mixture.
The above description of Example 2 of Ward et al. is a teaching of uniformly mixing a glucose oxidase with glutaraldehyde chemical cross-linking agent and coating on an electrode surface thereby forming a biosensing membrane.
Xie et al. do not directly teach performing a cross-linking treatment using a chemical cross-linking agent that is glutaraldehyde. However, at the time of filing an ordinarily skilled artisan would have been motivated to subject any glucose oxidase taught in the prior art (including glucose oxidase covalently attached to Os(bpy)2(3-aminopropyl imidazole)Cl as taught by Xie et al.) to cross-linking with glutaraldehyde and coating on a surface of an electrode as taught by Sasso et al. and Ward et al.  Sasso et al. and Ward et al. teach that cross-linking a glucose oxidase with glutaraldehyde (with or without albumin) is a common and well-understood method in the prior art to place such glucose oxidase on a surface of an electrode for a biosensor.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to subject any glucose oxidase for forming an electrode biosensor (including glucose oxidase covalently attached to Os(bpy)2(3-aminopropyl imidazole)Cl as taught by Xie et al.) by cross-linking the same with glutaraldehyde.  An ordinarily skilled artisan at the time of filing would have been motivated to do the same since Sasso et al. teach that such cross-linking with glutaraldehyde is beneficial in increasing stability of glucose oxidase and Sasso et al. and Ward et al. both teach that cross-linking with glutaraldehyde is a desirable and well-known method for depositing a glucose oxidase on a surface of an electrode for forming a biosensor.  Further, Sasso et al. teach that it is known in the art to cross-linking glucose oxidase with glutaraldehyde by mixing (uniformly) reactants in a buffer such as phosphate buffer, pH 6.5, as to form a mixed solution wherein such cross-linking reaction can take several hours, and Ward et al. teach that a glutaraldehyde cross-linked glucose oxidase can be applied to an electrode and dried in the process of forming a biosensor.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to utilize these techniques 1) glutaraldehyde cross-linking electrochemically activated and modified glucose oxidase by dissolving the same in a buffer solution (i.e. uniformly mixed), 2) reacting for several hours including in the range of 0.5-5 hours, and 3) coating the cross-linked product on a surface of an electrode thereby forming a biosensing membrane including drying the same at 40[Symbol font/0xB0]C as recited in claims 1 and 7, since Sasso et al. and Ward et al. teach that same are well-understood techniques for placement of a glucose oxidase on an electrode surface.  Further, regarding the recited reaction time of 0.5-5 hours in claim 7, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’"  MPEP 2144.05(II)(A).  Sasso et al. teaches glutaraldehyde cross-linking occurring over a period of about 3.5 hours and Ward et al. discusses glutaraldehyde cross-linking occurring over a period of 30 minutes.  As such, the prior art discloses the general condition of glutaraldehyde cross-linking needing a time period of a half hour to several hours such that it is not inventive to discover a workable range of 0.5-5 hours encompasses the time periods employed by Sasso et al. and Ward et al. 
Regarding claims 9 and 10, performance of a method having the limitations of claims 1 and 7, as discussed above, necessarily forms a biosensing membrane as recited in claim 9 and a sensor comprising a biosensing membrane prepared by the method of claim 1 wherein all of Xie et al., Sasso et al. and Ward et al. teach that a glucose oxidase (including glucose oxidase covalently attached to Os(bpy)2(3-aminopropyl imidazole)Cl as taught by Xie et al.) properly deposited on an electrode surface be employed as part of a sensor forming a monitoring device. For example, Xie et al. exemplifies an electrode having glucose oxidase modified with Os(bpy)2(3-aminopropylimidazole)Cl employed as a sensor wherein “In the presence of glucose, the enzyme catalyzes the oxidation of glucose. The electrons are then being shuttled to the electrode surface by Os(bpy)2(3-aminopropylimidazole)Cl attached to the GOx-A backbone and picked up by the electrode.” Xie et al., para. [0074].  Similarly, both Sasso et al. and Ward et al. relate to glutaraldehyde cross-linked glucose oxidase as a biosensor that is a monitoring device for an appropriate analyte, particularly glucose.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., Sasso et al. and Ward et al. as applied to claims 1-3, 7 and 9-10 above, and further in view of Battaglini et al. (Covalent Attachment of Osmium Complexes to Glucose Oxidase and the Application of the Resulting Modified Enzyme in an Enzyme Switch Responsive to Glucose, Anal. Chem. 72 (2000): 72: 502-09) as evidenced by Heidler et al.
Regarding claims 4-6, Xie et al., Sasso et al. and Ward et al. do not specifically teach glucose oxidase covalently attached (i.e. electrochemically activated and modified) by sequentially adding carbodiimide and N-hydroxysuccinimide, uniformly mixing, reacting at a temperature of 2-6°C for 12-48 hours, and the modification performed twice.
As discussed, “To 4.5 ml of 1.0 mM Os(bpy)2(3-aminopropylimidazole)Cl and 1.0 μM avidin-conjugated glucose oxidase (GOx-A) in DI water, is added 1-ethyl-3-(3-dimethylaminopropyl)-carbodiimide (EDC) and N-hydroxysuccinimide (NHS), yielding final concentrations of 4.0 mM EDC and 1.6 mM sulfo-NHS. The mixture is stirred for 2 h at room temperature. The solution is then purified by dialysis against PBS buffer for 24 h. In a control experiment, same amount of GOx-A is mixed with Os complex without adding coupling agent.” Xie et al., para. [0066].
Battaglini et al. similar to Xie et al., teach “Pyridine-based osmium complexes bearing either a carboxylate or aldehyde group were covalently attached to glucose oxidase and were shown to work as mediators for the reoxidation of the enzyme.” Battaglini et al., abstract.  That is, both Xie et al. and Battaglini et al. teach glucose oxidase covalently coupled to an osmium complex having a free reactive group being amine (Xie et al.) or carboxyl (Battaglini et al.) for covalent attachment to glucose oxidase.  Battaglini et al. “Thirteen milligrams (1.86 x 10-5 mol) of the osmium complex was dissolved in 2 cm3 of 0.1 mol dm-3 HEPES buffer (pH 7.3) containing 0.1 mol dm-3 EDAC [1-ethyl-3-(3-(dimethylamino)propyl)carbodiimide hydrochloride, herein “EDC’] and 5 mmol dm-3Sulfo-NHS [N-hydroxysulfosuccinimide]. The solution was left for 30 min at 4 °C, 25 mg of GOx was added, and the resultant mixture was left overnight at 4 °C. Separation of the modified enzyme from the unreacted complex was carried out on a Sephadex G-25 disposable column (Pharmacia PD-10) following the manufacturer’s instructions. The solution containing the modified enzyme was concentrated using an ultrafiltration cell (Amicon) with a YM-30 membrane (30 000 MW cutoff, Amicon).” Battaglini et al., page 503, right col.
As such, Xie et al. teach conjugation between a glucose oxidase and an osmium complex with EDC and NHS by dissolving these reactants in a solution mixture (i.e. uniformly mixed) and reacting at room temperature, and Battaglini et al. teach a solution mixture of these reactants (i.e. uniformly mixed) in a HEPES buffer at 4[Symbol font/0xB0]C.  That is, Xie et al. and Battaglini et al.  both teach covalent conjugation between a glucose oxidase and an osmium complex having a free amine or carboxyl group by forming a reaction solution (i.e. uniformly mixed) containing all of 1) a glucose oxidase, 2) EDC and NHS, and 3) an osmium complex as discussed and incubating the same under appropriate conditions.  Since Battaglini et al. teach that reaction conditions including dissolving reactants in a HEPES buffer and incubating at 4[Symbol font/0xB0]C overnight is an appropriate condition for conjugating a glucose oxidase to an osmium complex as discussed, an ordinarily skilled artisan at the time of filing would have been motivated to utilizes the same conditions to covalently conjugate any glucose oxidase to an osmium complex that can be conjugated via EDC and NHS including the specific glucose oxidase and Os(bpy)2(3-aminopropylimidazole)Cl taught by Xie et al.  That is, as taught in Xie et al., para. [0029], the coupling “carbodiimide coupling using, for example, 1-ethyl-3-(3-(dimethylamino)propyl)carbodiimide hydrochloride (EDC) and N-hydroxysulfosuccinimide (NHS), which are known to those skilled in the art” suggest that any appropriate coupling technique employing EDC and NHS known to those skilled in the art can be used.  Since the prior art of Battaglini et al. directly teaches that such coupling technique employing EDC and NHS is known to be successfully performed by dissolving reactants in a HEPES buffer and incubating at 4[Symbol font/0xB0]C overnight an ordinarily skilled artisan at the time of filing would have been motivated to couple the glucose oxidase and Os(bpy)2(3-aminopropylimidazole)Cl taught by Xie et al. by dissolving all of the glucose oxidase, osmium complex, EDC and NHS in a HEPES buffer and incubate the same at 4[Symbol font/0xB0]C overnight with an expectation of success of coupling the osmium complex to glucose oxidase.
Regarding recitation in claim 4 of reacting for 12-48 hours, the teachings of Battaglini et al. that reaction/incubation is done overnight is considered to be a time period that is more than 12 hours and less than 48 hours.  Regardless, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”  MPEP 2144.05(II)(A).  Since Battaglini et al. teach a time period of overnight that suggests at least 12 hours (but less than a day), it is not inventive to discover workable ranges of reaction time by routine experimentation including a time period within a range of 12-48 hours.
Regarding recitation in claim 4 of sequentially adding carbodiimide and N-hydroxysuccinimide, “Selection of any order of mixing ingredients is prima facie obvious.” MPEP 2144.04(IV)(C). As discussed, all of a glucose oxidase, osmium complex, EDC and NHS must be simultaneously present in a solution for the covalent coupling reaction to occur.  There is no apparent reason why a selection of a specific order of adding reactants/ingredients would have a technical effect wherein “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP 2144.04(IV)(C).
Regarding recitation in claim 5 of “the oxidoreductase is modified twice” using the osmium complex, for structures “the court [has] held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” MPEP 2144.04(VI)(B).  By analogy, repetion of a step of a method has no patentable significance unless a new and unexpected result is produced.”  As discussed, coupling with EDC and NHS forms bonds between the free amine of the osmium complex of Xie et al. and carboxylic acid groups on the glucose oxidase protein.  See Xie et al., para. [0029]. An ordinarily skilled artisan at the time of filing would understand that such a reaction may not necessarily go to completion wherein every available reactive group of glucose oxidase covalently couples with the osmium complex.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to perform a modification reaction twice in order to maximize the number of osmium complex covalently attached to glucose oxidase.
Regarding performance of dialysis using a “dialysis bag” in claim 4 and wherein the molecular weight cutoff of such dialysis is 500 or 5000 to 50,000 as recited in claim 5, Xie et al. teach that after reaction that the reactants are removed by dialysis against PBS and Battaglini et al. teach that after reaction that reactants are removed by Sephadex G-25 disposable column. Both dialysis and Sephadex size exclusion are well-known techniques in the art of performing buffer exchange of a high molecular weight biomolecule (such as glucose oxidase) from smaller molecules.  At the time of filing, an ordinarily skilled artisan would have been motivated to purify reacted glucose oxidase by either technique including dialysis with an expectation of success of removing unreacted osmium complex, EDC and NHS as suggested by Xie et al. Dialysis is by definition performed using a semipermeable membrane that necessarily has a molecular weight cutoff wherein any device for performing dialysis is within the broadest reasonable interpretation of a “dialysis bag.” Battaglini et al. teach ultrafiltration of glucose oxidase using a membrane with a 30,000 MW cutoff that retains glucose oxidase. Battaglini et al., page 503, right col.  As such, at the time of filing an ordinarily skilled artisan would have recognized that a dialysis membrane with a molecular weight cutoff of 30,000 as appropriate for performance of any dialysis of glucose oxidase.  When a modification reaction between glucose oxidase and osmium complex is performed twice, an ordinarily skilled artisan would have performed each modification reaction the same way each time including a step of dialysis as discussed above.

Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., Sasso et al. and Ward et al. as applied to claims 1-3, 7 and 9-10 above, and further in view of Emr et al. (Use of polymer films in amperometric biosensors, Electroanalysis 7 (1995): 913), Hadvary et al. (U.S. 2008/0027296 A1) and DeLuca et al. (Nafion/poly(vinyl alcohol) blends: Effect of composition and annealing temperature on transport properties, J. Membrane Sci. 282 (2006): 217-24) as evidenced by Heidler et al.
Regarding claim 8, Xie et al., Sasso et al. and Ward et al. do not specifically teach after the biosensing membrane formed by the cross-linking treatment is dried, a polyvinyl pyridine and a Nafion mixed alcoholic solution are coated on the surface of the biosensing membrane.
Ward et al., para. [0037], teach “In one embodiment, the RMP is coated with a polymeric layer called the outer membrane. Oxygen permeability is not necessary for the function of this type of sensor, but a degree of glucose permeability is necessary. The outer membrane can be made of polyurethane, Nafion, poly(vinylpyridine), poly(vinylpyridine)-co-styrene, molecular weight cutoff polymeric membranes, silicone, hydrogels and many other materials that allow glucose permeation.”  RMP is a specific electrode embodiment having a redox mediator polymer (RMP).  However, it is well-established in the prior art to employ a protective outer membrane on electrodes used as biosensors.  “Polymer films have been employed in chemically modified electrodes and are used in biosensors to protect the electrode surface from fouling, to block interferences, to immobilize the biocomponent, to entrap or incorporate a mediator, to extend the linear range of the biosensor, and to impart biocompatibility to the biosensor. To the best of our knowledge, all commercial applications have employed polymer films to make the biosensor practical.” Emr et al. page 91323, left column.  As indicated by Ward et al., Emr et al. confirms that 
Further, it is known in the prior art to employ two such outer layers.  Hadvary et al., abstract, relates to analyte monitoring devices adhered to the skin that include biosensors having glucose oxidase. Hadvary et al., para. [0047]. In particular, Hadvary et al., para. [0053], teach formation of a glucose flux restricting layer (i.e. glucose permeable) including sequentially forming a layer “once with a 0.5% solution of Nafion (Aldrich) in n-propanol; and once with a freshly prepared solution of poly(vinylpyridine) acetate (25 mg/ml in water).”  As such, it is known in the prior art to employ Nafion and poly(vinylpyridine) together on the surface of a glucose-sensing biosensor.
However, Ward et al., Emr et al. and Hadvary et al. do not teach admixing polyvinyl pyridine and Nafion in the same alcoholic solution and depositing the same on a surface of the biosensing membrane formed in accordance with claims 1 and 7 as discussed above.  However, forming a combined layer of Nafion with other polymers is known in the prior art.  DeLuca et al., page 217, left column, teach “Ion conducting polymers containing strong acidic groups (e.g., sulfonic acid) are of interest for a broad range of applications, such as biosensors, chemical sensors, catalysts, actuators, ion-exchange membranes and polymer electrolyte membrane (PEM) fuel cells.” DeLuca et al. teach blended membranes of Nafion and poly(vinyl alcohol) (PVA). “Blends of Nafion and PVA were prepared by mixing a 5% (w/v) PVA/water solution with a 5 wt% solution of Nafion in water and alcohols. Nafion solution was heated to approximately 80◦C for 20–30 min. Subsequently, the PVA solution was added dropwise.” DeLuca et al., page 218, right col.
Xie et al., Sasso et al. and Ward et al. do not specifically teach after the biosensing membrane formed by the cross-linking treatment is dried, a polyvinyl pyridine and a Nafion mixed alcoholic solution are coated on the surface of the biosensing membrane.  However, Emr et al. teach that “all commercial applications have employed polymer films to make the biosensor practical.”  As such, at the time of filing an ordinarily skilled artisan would have been motivated to include an outer polymer layer to protect the electrode surface from fouling and/or to impart biocompatibility of biosensor for any biosensor/electrode including for such biosensors produced according to the methods of claims 1 and 7 as discussed above.
As indicated above, Nafion and polyvinyl pyridine are common polymer layers used to coat and protect biosensors and are glucose permeable as taught by Ward et al. and Hadvary et al., wherein Hadvary et al. teach that Nafion and polyvinyl pyridine can be employed together for a biosensor having glucose oxidase. As such, at the time of filing an ordinarily skilled artisan would have been motivated to apply a Nafion and/or polyvinyl pyridine membrane layer to any biosensor produced according to the methods of claims 1 and 7 as discussed above since such polymer layers are necessary to make a biosensor practical as taught by Emr et al.
 In the absence of any particular unexpected technical effect, it is not inventive to select the use of one or more any particular polymer layer taught in the prior art to be suitable for biosensors including Nafion and polyvinyl pyridine.  Further, since it is known in the prior art that blended polymers of Nafion with other polymers can be produced rather than the polymers maintained in separate layers, in the absence of any particular unexpected result or technical effect it cannot be considered to be inventive to blend polymers known for use to protect biosensors into a single layer including a blended combination of Nafion and polyvinyl pyridine.  For example, Emr et al. teach “an amperometric glucose biosensor that was suitable for in vivo determinations and eliminated interference due to acetaminophen and other electroactive substances. The biosensor exhibited improved specificity that was attributed to the use of a composite membrane comprised of Nafion and cellulose acetate.” Emr et al., page 919, right col. Again, Hadvary et al. teach the desirability of formation of Nafion and polyvinyl pyridine as immediately adjacent layers on a glucose-sensing biosensor.  Since it is further known in the prior art that Nafion can be blended with other polymers, at the time of filing an ordinarily skilled artisan would have been motivated to blend Nafion and polyvinyl pyridine into a single layer with an expectation of 1) reducing the number of layers required to be formed on the surface of a biosensor, and 2) gaining the benefits of a combination of Nafion and polyvinyl pyridine on the surface of a biosensor wherein Hadvary et al. teach that it is beneficial for both polymers to be present as discussed.
DeLuca et al. illustrate that a blended polymer is to be made by providing Nafion in an alcohol (e.g. propanol) containing solution and adding a solution of the second polymer to be blended, which in this instance is polyvinyl pyridine, as to form polyvinyl pyridine and a Nafion mixed alcoholic solution.  As taught by Hadvary et al., Emr et al. and DeLuca et al., a polymer layer can be formed by applying the appropriate solution with polymers dissolved therein to a surface of a biosensor.  For example, “Solvent casting is an extensively used procedure in the application of films to electrodes; in this approach, a polymer film is formed by evaporation of a polymer solution placed on the electrode surface.” Emr et al., page 916, right column.
As discussed above, under the rejection of claim(s) 1-3, 7 and 9-10 over Xie et al. (U.S. 2006/0025593 A1), and Sasso et al. and Ward et al., an ordinarily skilled artisan at the time of filing would have been motivated to 1) glutaraldehyde cross-linking electrochemically activated and modified glucose oxidase by dissolving the same in a buffer solution (i.e. uniformly mixed), 2) reacting for several hours including in the range of 0.5-5 hours, and 3) coating the cross-linked glucose oxidase product on a surface of an electrode thereby forming a biosensing membrane including drying the same at 40[Symbol font/0xB0]C.  The dried cross-linked modified glucose oxidase is a biosensing membrane.  As far as an ordinarily skilled artisan would have been motivated to form a protective and/or outer polymer layer formed from a polyvinyl pyridine and a Nafion mixed alcoholic solution as discussed above, an ordinarily skilled artisan at the time of filing would have coated on a surface of the biosensing membrane discussed with the same polyvinyl pyridine and a Nafion mixed alcoholic solution thereby forming a biosensing membrane with biocompatibility wherein such polymer layers have biocompatibility as taught by Emr et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652